Rose, J.,
dissenting.
Defendant was accused by the state of unlawfully obstructing a highway by means of a fence. The jury found him guilty beyond a reasonable doubt. The conviction should be affirmed. The existence and continuous use of the highway since 1873 is established beyond reasonable *189controversy. There is convincing proof that defendant fenced part of the traveled roadway. A credible witness testified that he was familiar with the road. He said that he had worked on it at the place in controversy 20 years ago, had since traveled it, had torn down the fence, and that he thought there was in the meantime little or no difference in the location. Another witness said the road was in the place it occupied in 1879. There is more testimony of like import. The conviction rests on facts established according to the usual methods of making proof in similar cases. In Daniels v. People, 21 Ill. *439, there was a dispute whether a road had been located at the point of obstruction or on a line lateral to it. The prosecution was maintained on evidence tending to prove that the road at the place of obstruction had been located and used for the statutory period. In State v. Davis, 27 Mo. App. 624, the rule is stated as follows: “In an indictment for unlawfully obstructing a public highway, proof that the part of the road obstructed by defendant had been in use for more than ten years preceding the act of interference, as a public highway, is sufficient to support the indictment without any record proof of the establishment of the road by an order of the county court.” There is abundant authority to the same effect. It was unnecessary to inquire into the original proceedings even in a criminal prosecution. Lydick v. State, 61 Neb. 309. In condemning the case made by the state, the majority, in my opinion, have departed from recognized rules of law and evidence.
The doctrine of the majority that it is not the policy of the law to determine in criminal proceedings the location of indefinitely located roads is a radical departure from the statutes and from the former decisions of this court. When the legislature speaks by means of a valid enactment, it declares the policy of the law, and in that respect leaves nothing for the determination of the courts. Obstruction of highways is repeatedly denounced by the Criminal Code as unlawful. Violators of the statute “shall be fined in any sum not exceeding five hundred dollars,” *190said the lawmakers. Rev. St. 1913, sec. 8845. No distinction or exception is made in regard to “roads when indefinitely located.” It is the duty oí the courts to enforce the law as written. The state should not be ordered into the civil courts to redress criminal acts, nor should proper rules of evidence be relaxed in criminal prosecutions for obstructing highways.
In my opinion the county attorney, the trial court and the jury performed their duties in this case.
Barnes, J., concurs in this dissent.